Mr. Justice Santana Becerra,
with whom Mr. Justice Rigau concurs,
dissenting.
San Juan, Puerto Rico, June 29, 1967
Appellants were charged that on different.occasions, “they had in their possession and control material connected with the unlawful game of bolita and/or bolipool.” The court decides by judgment that this information does not charge the commission of an offense, because “it does not, allege that said, material may be utilized or used in the aforesaid unlawful game and that it was connected with the practice thereof,” and reverses the judgments of conviction.
. Section 4 of Act No. 220 of May 15, 1948-, known as the Bolita Act, provides that; ■■ •
“Any person caught carrying or transporting or who has in his possession for any reason any papeleta, billete, ticket, notebook, list of numbers or letters, slips, or implements which can be used for the unlawful games of ‘bolita’, ‘bolipool’, combinations connected with the pools or bancas of the race tracks ,of Puerto Rico, and clandestine lotteries, and any person who possesses, sells, or in any way transports. these or any other similar ones which may be utilized or used in said unlawful games or connected with the practice thereof shall be guilty of a public offense and shall be immediately arrested, . . .
The information in this case which alleged that, appellants “had in their possession and control , material connected with the unlawful game of bolita and/or bolipool” clearly charged them with a violation of the aforementioned § 4 which declares offense the possession of. material connected with the clandestine games mentioned in said section. It is a familiar doctrine that an information which follows the language of the statute is sufficient. The only variation.in this case was the substitution of the word “connected” for .that of “related”, *178but both words suggest the same idea of relation or connection of the material possessed with the unlawful game. .
As I anticipated in “footnote 2” of my dissenting opinion in the case of People v. Soto Zaragoza, 94 P.R.R. 332 (1967) in view of a remark which also appears in “footnote 6” of the majority opinion in said case, if it is charged that the material is connected with or related to the illegal game of bolita, by inevitable and logical inference, such material is susceptible of being utilized in said game. As I also stated in said “footnote 2” the mechanism prescribed in Rules 38 and 64 (p) of the Rules of Criminal Procedure takes care of the situation in which the possession of material charged in connection with the unlawful game is of material not susceptible of said game, by requiring the prosecuting attorney to present a bill of particulars. If the bill of particulars, which the Rules consider as an integral or complementary part of an information, reveals that the material possessed is susceptible of innocent use, the information is unquestionably dismissed under the provision of Rule 64 (p).1
In the case at bar it does not appear from the record that appellants had requested a bill of particulars of the information. The information, which as it was drafted, simply follows the language of the statute, charges appellants, in my opinion, with the violation of § 4 of the Bolita Act with such clarity and sufficiency as to satisfy any constitutional guarantee of the due process clause.
The majority judgment in this case cites our decision in People v. Trinidad Fernández, 93 P.R.R. 877 (1967). The Trinidad Fernández case relies on People v. De Jesús, 70 *179P.R.R. 36 (1949), and in People v. Mantilla, 71 P.R.R. 35 (1950). A re-examination of these two cases leads me to the following conclusions:
In the De Jesús case there was no problem of sufficiency of allegations in the information to charge the offense. The constitutionality of § 4 of the Act having been challenged because it was vague and inaccurate as to the offense, we said in De Jesús, 70 P.R.R. 36, 39 (1949) :
“The appellant cites no authority to support the alleged unconstitutionality of the Act. However, he argues that this Section is unreasonable and that it affects the right to property and individual liberty. In support of his theory he says that under that Section any person who carries, transports or has in his possession any paper, notebook, ticket, etc., commits a crime inasmuch as those items may be utilized for the game of the bolita; that by merely writing a number of three figures on any piece of paper that is being carried, the law is violated; and that the offense is likewise committed by carrying a blank piece of paper as it may be utilized in the future for filling it with figures which are used for the game of the bolita. In other words the contention of the defendant seems to be that § 4 defines the offense vaguely and indefinitely and hence that it is unconstitutional.
“The Act in question, by its first Section, declares a public nuisance the games generally known as bolita or bolipool. The efforts to eradicate this social evil which causes so much harm especially among the lower class who as a general rule are mostly interested in this game, are well known. To achieve this end the Legislature has tried to attack the evil the best it could. It was not practical to use a language too specific. It would have been most difficult, if not impossible, for the Legislature to foresee all the ingenious combinations and devices to which the violators of the law would resort in order to get around it.
“The rule that criminal statutes must be strictly construed in favor of the accused, does not require that the words of an enactment be given their narrowest meaning or that the lawmaker’s intent be disregarded. To correctly construe an Act, the legislative intent should be sought, not in an isolated phrase or in one of its sections but in the contents of the whole statute *180keeping in mind the legislative purpose. Donnelley v. United States, 276 U.S. 505 (1928) and United States v. Giles, 300 U.S. 41 (1937).
“The interpretation suggested by the appellant to the effect that the mere act of carrying a paper or a blank notebook constitutes a violation of § 4, is unreasonable. No court would construe the statute in that way.” (Italics ours.)
The subsequent Mantilla case also involved an attack to the constitutionality of '§ 4 for being so “vague and indefinite that it violates the due process clause of the Organic Act, 48 U.S.C. § 737.” 71 P.R.R. 37. We said at page 39 :
“The proposition that § 4 ‘makes it criminal to possess innocent objects and is therefore unconstitutionally vague is not new. It was made in People v. De Jesús, 70 P.R.R. 36, where we disposed of it in the following language (pp. 40-41):
[Here we cite from the De Jesús case.]
■ “The defendant nevertheless contends that the De Jesús case was incorrectly decided and should be reversed. His position is that the language of § 4 is plain and unambiguous and that this Court cannot rewrite it under the guise of interpretation in order to save its constitutionality. To do so, he argues, would be for us to invade the prerogatives of the Legislature and to violate the doctrine of separation of powers.
“However, we do not agree that § 4 plainly provides on its face that mere possession of objects which are susceptible of innocent use constitutes a crime. As we pointed out in the De Jesús case, this may be the first impression which is gathered from a casual reading of § 4, isolated from the other provisions of Act No. 220. But we think the intention of the Legislature to convey a different meaning by this language becomes manifest when § 4 is examined carefully in the light of several guides to statutory construction.”
As párt of these rules of construction we stated that the conjunction “or” in § 4 may be read as “and” in a statute if that will effectuate the legislative intent. And we said (pp. 40 -41) “that if the charge of possession involves materials susceptible of innocent use, conviction' cannot be had under *181§ 4' unless the materials are shown to be connected with the actual operation of the bolita game.”. (Italics ours.) As may be seen, what we required in Mantilla was evidence, prior to .a conviction, that the material possessed was connected with the actual operation of the unlawful game. In other words, that if the evidence only presented material susceptible of innocent use, conviction could not be had.
But the Mantilla case itself offers support to our view. Rebutting the argument that the information did riot state sufficient facts to constitute an offense because the word “material” was too vague and it could conceivably include a suit, a shoe, or anything, it was said at p. 47:
“. . . In view of the nature of the subject-matter, we hold that the charge of possession of such material was sufficiently definite, for purposes of stating an offense under § 4. The. Marini case was decided.under different facts and a different statute and is distinguishable. If the defendant had desired a more specific description of the material, she could have obtained it by moving for a bill of particulars, [citations] But she made no such motion^”'(Italics ours.)
A re-examination of the legal problem involved herein leads me to the conclusion that I erred in concurring with the judgment rendered in the Trinidad case. Since I have reached that conviction, I do not believe that I should be perpetually bound to the error. Had- a reconsideration of the Trinidad case been requested, I might have possibly assumed the position -I am assuming now.
For the reasons stated I dissent and I now believe that as a problem of allegations, the information charges a violation of § 4 of the Bolita Act, without prejudice to the right which appellants had and which any other defendant may have to require from the prosecuting attorney a bill of particulars of the materials allegedly possessed. If from the bill of particulars it appears that it is innocent material, the dismissal of the information lies. I repeat that under *182an information which charges being in possession and control of material connected with the unlawful game of bolita, by the law of gravity, the charge that the material is susceptible of being used in the unlawful game, falls within said language.

 Rule 64 provides: “The motion to dismiss the information or complaint or any count thereof, shall be based only on one or more of the following grounds:
“(p) That the facts stated in the bill of particulars show that the offense charged in the information or complaint was not committed or that it was not committed by the defendant. . . .” (Italics ours.)